Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 4/8/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 1-7, 9-17 and 19-20 are pending. 
Response to Arguments
Applicant’s arguments, in combination with the amendment, filed 4/8/2021, with respect to 35 USC 112 1st paragraph rejection have been fully considered and are persuasive.  The 35 USC 112 1st of claims has been withdrawn.  
Terminal Disclaimer
The terminal disclaimer filed on 4/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,465,291 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7, 9-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, alone or in combination, reasonably discloses or makes obvious the claim.  Specifically the prior art made of record or reviewed by the examiner fails to disclose or make obvious the claimed precursor gases onto a transition metal substrate and growing the vertical nanostripes .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DAVID P TUROCY/Primary Examiner, Art Unit 1718